United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 15, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10395
                         Summary Calendar



JAMES EUGENE EDWARDS,

                                    Petitioner-Appellant,

versus

JIM BOWLES, Sheriff, Dallas County, Dallas, Texas,

                                    Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:04-CV-186-K
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Eugene Edwards filed a habeas corpus petition in the

district court challenging orders, issued by the Governor of

Texas, that he be extradited from the State of Texas to Santa

Clara County, California, to face criminal charges in that

county.   The district court denied Edwards’s petition.

     Individuals have a federal right to challenge their

extradition by writ of habeas corpus in the courts of the asylum

state prior to being extradited.   Crumley v. Sneed, 620 F.2d 481,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10395
                                  -2-

483 (5th Cir. 1980).     The scope of such a habeas challenge is

narrow.   Id.    Once the Governor of Texas granted extradition,

the district court could decide only whether the extradition

documents are in order, whether Edwards had been charged with a

crime in California, and whether Edwards was the person named in

the request for extradition.     See Michigan v. Doran, 439 U.S.
282, 289-90 (1978)).    Edwards has not shown that the district

court erred in any of these determinations.     All of Edwards’s

other claims are beyond the scope of the district court’s review.

The judgment of the district court is AFFIRMED.      Edwards’s motion

to expedite is DENIED.

     Edwards asserts that the final judgment lists the wrong

party as the respondent.    The error is clerical and did not

affect the substance of the court’s denial of Edwards’s habeas

application.    The matter is REMANDED to the district court for

the limited purpose of correcting the caption on the final

judgment issued March 26, 2004.     See FED. R. CIV. P. 60(a); FED. R.

CIV. P. 61.

     AFFIRMED; MOTION DENIED; REMANDED FOR CORRECTION OF CLERICAL

ERROR.